DETAILED ACTION

Claims status
In response to the amendment filed on 06/02/2022, claims 1-5, 7-14, and 16-22 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-5, 7-14, and 16-22 are found to be allowable. Claims 1-5, 7-14, and 16-22 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving an updated slot format, wherein the updated slot format comprises an updated group of orthogonal frequency division multiplexed symbols that are able to be used for sidelink communications; 
receiving a first release parameter associated with the updated slot format; 
determining whether the first release parameter matches a second release parameter associated with the user equipment; using the updated slot format to update a resource map used to transmit sidelink communication data, resulting in an updated resource map; and using the updated resource map to transmit the sidelink communication data.”
 in combination with other claim limitations as specified in claims 1-5, 7-14, and 16-22.
With respect to claim 1, the closest prior art Rugeland teaches the process of receiving the updated resource pool configurations, including OFDM symbols in multiple subcarriers, from eNB. Rugeland further teaches using the updated resource pools on which signals can be transmitted over an established sidelink channel, and the eNB for updating the resource pools based on the received information form the UE.
Another closest prior art Takeda et al. further discloses the method of updating slot patter using timing, table index and SFI values. 
However, neither Rugeland nor Takeda nor in combination explicitly/implicitly teaches “receiving a first release parameter associated with the updated slot format; and determining whether the first release parameter matches a second release parameter associated with the user equipment.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-5, 7-14, and 16-22 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416